        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STEVEN E. SHAW,                                      )
                                                     )
                      Plaintiff,                     )
                                                     )       Civil Action No. 20-410 (RDM)
v.                                                   )
                                                     )
                                                     )
THE HONORABLE THOMAS MODLY, et al.                   )
                                                     )
                      Defendants.                    )
                                                     )


             PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR A STAY OF
                                PROCEEDINGS

       Plaintiff, Lieutenant (Lt.) Steven E. Shaw, respectfully submits this reply in support of

his motion. For the reasons set forth herein and those listed in his motion, ECF No. 9, Lt. Shaw

respectfully requests this Court order all proceedings in this matter be stayed pending resolution

of his appeal to the Secretary of Defense.

                              AUTHORITY AND ARGUMENT

A.     Clarification of Factual Inaccuracies in Defendant Parlatore’s Opposition.

       1.      Attempt to Cover Up Systemic Racism.

       In concert with the continued retaliation against Lt. Shaw is the Navy’s attempt to cover

up the racism that occurred at VFA-106. The EO complaints took over 1 ½ years to complete. In

late April, 2019, Captain (Capt) Ashley and Mr. Savage were informed the investigation was

complete, and ready for a debrief. Plaintiff’s Exhibit 8. Captain Ashley’s in-person debrief was

conducted by Commander (Cmdr.) Brandon Keith and Lt. Sarah Burkett, the Staff Judge

Advocate and Deputy Staff Judge Advocate for Vice Admiral (Vice Adm.) Miller. Mr. Savage’s
         Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 2 of 18




debrief was conducted via a recorded phone call with the “Force” Judge Advocate and Cmdr.

Keith. Plaintiff’s Exhibits 9-10.

       During his debrief, Mr. Savage was profusely apologized to for the racism he suffered:

               I know it's been very difficult for you, and I understand your
               frustration with this entire process. So, again, my apologies, but at
               this point, we're going to provide you with the investigation. And
               we can be open about the entire affair. Also, I just want to tell
               you that I'm sorry you had to go through everything you went
               through, because right up front, we are substantiating that you
               suffered discrimination at [unclear 00:00:42].

               We believe what you and Captain Ashley [phonetic] alleged, and
               that will be substantiated. We're sorry you had to go through
               that. It's inappropriate that that would be happening in this
               day and age in our Navy, and that also explains, though, what's
               been going on behind the [unclear 00:01:02] because everybody
               who's looking at this has been aghast at what was
               substantiated and what was found by our investigator. And in
               this day and age, nobody should have to go through what you guys
               went through. It's just inappropriate.

               And what has been going on since we last contacted you, when we
               thought we were primed and ready to go, because of the media
               attention and the congressional attention that this has gotten, Air
               Boss owed it to his superiors to reach up and let them know it was
               coming. So this was pushed all the way up to the Chief of Naval
               Operations.    So you know there's a very interest in this
               investigation, and that's why we had to hold off, because the
               investigation was sent up to him so he could personally review the
               investigation. And he himself actually is going to be directing
               sweeping after actions for naval aviation as a result of this.

               So a lot of what's been going on behind the scenes, since we had
               four-stars, the highest level of the Navy looking at this and
               basically trying to say what can we do to keep this from happening
               again. You know, it's just a daunting problem, racism in our
               country, racism within the ranks, but again, we want to attack
               it and see what we can do to try to make sure that the future
               pilots and present pilots don't go through what you went
               through.

               So, anyway, that's just a little background. There are sweeping
               corrective actions that the Air Boss will be directing, starting with

                                                2
         Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 3 of 18




                directing administrative actions to be taken against the CO and XO
                of the VFA-106—or former CO and XO and against the instructor
                pilots. That will happen at lower echelons. We can't direct what to
                do. Otherwise, we [unclear 00:02:55], but he's directed that some
                action be taken.

Plaintiff’s Exhibit 9 (emphasis added). Captain Ashley received a very similar debrief, which

lasted for a little over an hour. Plaintiff’s Exhibit 10.

        Both Capt Ashley and Mr. Savage received documents that stated all of their allegations,

which included them being removed from training due to racism, were substantiated. Plaintiff’s

Exhibits 11-12. To that end, when Capt Ashley conducted his debrief with CDR Keith, he

specifically read each one of the allegations to confirm that they had been substantiated; every

single one of the individuals in attendance replied in the affirmative, thereby confirming that

they had, indeed, been substantiated. Plaintiff’s Exhibit 10.

        The Tailhook convention, in which RADM Kelley made the comments regarding the

need to ensure all investigations involving alleged whistleblowers were “clean,” took place

September 5-8, 2019.1 The entirety of that panel exchange, with CDR Caponigro asking the

question and RADM Kelley answering, is of great import, and is included herein:

                CDR Joel Caponigro: Good afternoon, I’m, uh, Commander Joel
                Caponigro, call sign “Furious,” Ops O at VFA-106 in Oceana. I
                have a question here that, uh, took some input to do, so I had to
                write it down. Um, what would you say to an entire generation of
                future CO’s and current CO’s, uh, JO’s and Department Heads in
                the room who are watching the IG process used as a weapon for
                individuals that don’t like their boss. In other words, why would
                you choose to stay in the Navy after watching anyone with
                protected communication completely wreak havoc on the safety
                process, while the O-5 leadership that’s trying to do the right thing
                takes the fall for doing it. The perception that upper levels of
                leadership are not supporting at their subordinates in hopes that it
1
 See time stamp 1:39:00 – 1:44:00 at
https://livestream.com/wab/tailhook2019/videos/195959742 (last visited March 13, 2020).
                                                    3
Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 4 of 18




    just doesn’t affect their careers is out there, and that’s, they’re not
    receiving support from the upper levels. Additionally, what efforts
    are being made to go after the important issues of good or-, good
    order and discipline, and to ensure that our O-5 leadership
    currently in command is supported to the fullest extent possible.

    RADM Roy Kelley: Delicate question. Thank you much for it.
    So-

    CDR Joel Caponigro: I’m not a delicate person (laughs).

    RADM Roy Kelley: A cou-, ya, a couple of things that, uh, we can,
    we can talk about here. Obviously when it comes to, uh, the, the IG
    process, let, I want to make sure that everybody understands that,
    that is an independent organization. So, you know, if, if somebody
    in here says, uh, you know hey we’re, we’re concerned about
    leadership and where they’re going with the IG, there is, uh, those
    are two different things completely. Okay, so, if we’re talking
    about an IG that’s happened, that is exclusive of the people you see
    up here. Okay? Independent organization. Does its own
    investigations, and uh, we, we have no connection, we have no, uh,
    uh, nothing that we can go back to change what their opinion is, or
    what their, their results are. Okay? So start with that. Now
    specifics on, on the cases that you’re referencing, uh, obviously
    we’re not gonna to dive into those. But, uh, I can tell ya, that, uh,
    we are, we are concerned about things that happened as a result of
    an IG, or somebody abuses the system; as uh, as you describe,
    using IG as a weapon. And, uh, those engagements with senior
    leadership to the IG are happening. Just to make sure they
    understand our concerns that we, we see happen; and to, uh, to try
    to see what they can do to put prevention things in place so that
    people aren’t given the opportunity to abuse the system. So, the
    case that you’re referencing, we’re obviously not gonna talk the
    specifics to, but I do want make sure you understand that, that
    leadership is, uh, engaged on it, uh, with the IG, but also,
    leadership is, uh, in the middle of the process. So, what you’re
    describing is not done. Uh, the, uh, the results, uh, will continue to
    be acted upon, and, uh, those will be resolved here in the near
    future.



                                      4
         Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 5 of 18




               CDR Joel Caponigro: Yet it still takes down good people before
               decisions are made.

               RADM Roy Kelley: And, and…

               VADM DeWolfe Miller: No argument.

               RADM Roy Kelley: And, and, you know, there’s, there’s gonna
               be some that, that, uh, will look at it that way for sure, and uh, I, I
               can’t argue your point. What I will say is that there’s, uh, um,
               investigations that happened, and the information in the
               investigations, we, uh, we have to protect, but at the same time,
               understand that anytime that we’re involved in a situation like this,
               uh, anything you do, any actions you take can be viewed
               differently than you might have i-, indicated, or mi-, uh, the way
               that you might have approached it. So, you know, when, whenever
               we’re, uh, we’re given the responsibilities to take action for, uh, an
               investigation, or to follow-up, you have to understand that every
               individual is given their rights; and every opportunities if they
               want to engage with senior leadership outside organizations. Uh,
               and, and, we have to protect that. The other side of this too is we
               have to make sure if we’re, we’re, uh, tasked with doing anything
               in re-, in regards to that particular investigation, we gotta make
               sure we do it absolutely perfectly clean. I’ll leave it at that.

Plaintiff’s Exhibit 13.

       On September 9, 2019, the day immediately following the conclusion of the Tailhook

convention, instead of carrying out the prescribed appeal process in the governing regulations,

VADM Miller reopened the EO investigations and assigned investigative authority to his

subordinate RADM Kelley, who was to make an “independent determination.” Capt. Ashley and

Mr. Savage were advised that any finding of substantiation could subsequently become

unsubstantiated. Indeed, on October 11, 2019, RADM Kelley unsubstantiated Mr. Savage’s EO

complaints. On December 26, 2019, (7 days after the Assistant Secretary authorized a second

CDI into LT Shaw, RADM Kelley unsubstantiated Capt Ashley’s EO complaints. The reason

                                                 5
          Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 6 of 18




listed for the unsubstantiation for both individuals was “no corroboration.” Plaintiff’s Exhibits

14-15.

         Mr. Savage appealed the unsubstantiation to the Secretary, which had to be routed

through ADM Grady. In his appeal, Mr. Savage brought to the Secretary’s attention the debrief

he received from Vice Adm. Miller’s Staff Judge Advocate. In yet another attempt to cover the

Navy’s misconduct, Adm. Grady discredited the transcript by stating that “the staff judge’s

advocate’s purported comments, if true, were incorrect. As discussed above, the findings of the

command investigation do not support and have never supported a substantiated determination of

discrimination based on race.” Plaintiff’s Exhibit 17.

         2.     Dangerous Misconduct.

         On or about 13 Feb 20 during the preliminary injunction hearing Mr. Parlatore stated the

following, “[a]s far as the FNAEB is concerned, we don't have a copy of that.” Transcript page

14 Line 5. In an email exchange between counsel on or about 14 March 20 Mr. Parlatore stated,

inter alia, the following:

                I have a transcript of you telling Judge Moss that you cross-
                examined LtCol Nesbitt at the FNAEB, the FNAEB instruction
                saying that attorneys are prohibited from cross-examining
                witnesses at FNAEBs and a transcript of LtCol Nesbitt not being
                cross-examined by you or asked any questions about his notebook.
                I also have a transcript of you claiming that LT Shaw got a NAM
                for his velocity vector training method and the citation showing
                that not to be true.

In other words, Mr. Parlatore now has the FNAEB. This raises several questions which will be

discussed infra.

         3.     Privacy Act and New Jersey RPC 1.2 (d).

         The Privacy Act of 1974, as amended, 5 U.S.C. § 552a, prohibits the disclosure of a

record about an individual from a system of records absent written consent of the individual,

                                                 6
        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 7 of 18




unless the disclosure is pursuant to one of twelve statuary exceptions. If evidence is obtained in

violation of Privacy Act it is the unlawful obtaining of evidence. The twelve statutory exceptions

are:


               (b) CONDITIONS OF DISCLOSURE.—No agency shall disclose
               any record which is contained in a system of records by any means
               of communication to any person, or to another agency, except
               pursuant to a written request by, or with the prior written consent
               of, the individual to whom the record pertains, unless disclosure of
               the record would be—

               (1)    to     those     officers   and      employees      of     the
               agency which maintains the record who have a              need    for
               the record in the performance of their duties;

               (2) required under section 552 of this title;

               (3) for a routine use as defined in subsection (a)(7) of this section
               and described under subsection (e)(4)(D) of this section;

               (4) to the Bureau of the Census for purposes of planning or
               carrying out a census or survey or related activity pursuant to the
               provisions of title 13;

               (5) to a recipient who has provided the agency with advance
               adequate written assurance that the record will be used solely as a
               statistical research or reporting record, and the record is to be
               transferred in a form that is not individually identifiable;

               (6) to the National Archives and Records Administration as
               a record which has sufficient historical or other value to warrant its
               continued preservation by the United States Government, or for
               evaluation by the Archivist of the United States or the designee of
               the Archivist to determine whether the record has such value;

               (7) to another agency or to an instrumentality of any governmental
               jurisdiction within or under the control of the United States for a
               civil or criminal law enforcement activity if the activity is
               authorized by law, and if the head of the agency or instrumentality
               has         made         a         written         request       to
               the agency which maintains the record specifying the particular
               portion desired and the law enforcement activity for which
               the record is sought;

                                                  7
        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 8 of 18




                 (8) to a person pursuant to a showing of compelling circumstances
                 affecting the health or safety of an individual if upon such
                 disclosure notification is transmitted to the last known address of
                 such individual;

                 (9) to either House of Congress, or, to the extent of matter within
                 its jurisdiction, any committee or subcommittee thereof, any joint
                 committee of Congress or subcommittee of any such joint
                 committee;

                 (10) to the Comptroller General, or any of his authorized
                 representatives, in the course of the performance of the duties of
                 the Government Accountability Office;

                 (11) pursuant to the order of a court of competent jurisdiction; or

                 (12) to a consumer reporting agency in accordance with section
                 3711(e) of title 31.

The Privacy goes on to explain that there may be criminal penalties under certain

circumstances:



                 (i) (1) CRIMINAL PENALTIES. Any officer or employee of
                 an agency, who by virtue of his employment or official position,
                 has possession of, or access to, agency records which contain
                 individually identifiable information the disclosure of which is
                 prohibited by this section or by rules or regulations established
                 thereunder, and who knowing that disclosure of the specific
                 material is so prohibited, willfully discloses the material in any
                 manner to any person or agency not entitled to receive it, shall be
                 guilty of a misdemeanor and fined not more than $5,000.

                 (2) Any officer or employee of any agency who will
                 fully maintains a system of records without meeting the notice
                 requirements of subsection (e)(4) of this section shall be guilty of a
                 misdemeanor and fined not more than $5,000.

                 (3) Any person who knowingly and willfully requests or obtains
                 any record concerning an individual from an agency under false
                 pretenses shall be guilty of a misdemeanor and fined not more than
                 $5,000.



                                                   8
        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 9 of 18




New Jersey RPC 1.2 (d) Scope of Representation and Allocation of Authority Between Client

and Lawyer states the following:


               RPC 1.2 (d) A lawyer shall not counsel or assist a client in conduct
               that the lawyer knows is illegal, criminal or fraudulent, or in the
               preparation of a written instrument containing terms the lawyer
               knows are expressly prohibited by law, but a lawyer may counsel
               or assist a client in a good faith effort to determine the validity,
               scope, meaning or application of the law.

Lieutenant Shaw has neither been provided notice of any request for his FNAEB or executed

written consent to release this document to Mr. Parlatore. No exception applies to Mr. Parlatore.

One of Mr. Parlatore’s clients, Cmdr. Brandon Scott, Lt. Shaw’s previous commanding officer,

was provided a copy of the report and “reviewed the Board’s report” in his endorsement on the

report to the Commander, Naval Air Forces Atlantic. Mr. Parlatore is not in lawful possession of

Lt. Shaw’s FNAEB report.

       4.      Libel.

       Mr. Parlatore has committed in an affidavit provided to this Court, inter alia, the

following:

               4. In addition to the claims Plaintiff raises against Navy leadership,
               the complaint accuses me of libel, related to two statements that I
               made in communications on behalf of my clients. However,
               despite Plaintiff’s best efforts to misconstrue these statements, the
               inescapable fact is that both statements were true.

               8. On February 13, 2020, we appeared before the Court to argue
               the Plaintiff’s Motion for a Preliminary Injunction, Mr. Montalvo
               argued that my request that the Inspector General investigate
               whether Mr. Ursini had improperly provided documents to LT
               Shaw was knowingly false because months earlier, Mr. Montalvo
               had cross-examined LtCol Nesbitt about his notebook at an
               administrative hearing for LT Shaw’s Field Naval Aviator
               Examination Board (“FNAEB”). Although Mr. Montalvo regaled
               this Court with a story about how his cross-examination led the
               board to find LtCol Nesbitt not credible, this entire episode was a
               complete fabrication. Mr. Montalvo never cross-examined LtCol

                                                 9
        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 10 of 18




               Nesbitt because FNAEBs do not permit attorneys to participate and
               cross-examine witnesses. Nobody at the board asked LtCol Nesbitt
               questions about his notebook, he never claimed that the notes were
               taken contemporaneously, and the board never made any
               determinations about LtCol Nesbitt’s credibility. Moreover, Mr.
               Montalvo falsely claimed that, rather than prohibiting LT Shaw
               from teaching his dangerous landing method, he had actually
               received a Navy Achievement Medal for this teaching method.
               However, no such medal exists. In a case where Plaintiff is
               accusing an attorney of making false statements, it is unbelievable
               that Plaintiff’s counsel begins the case by fabricating stories to tell
               the Court.

       One of the statements, for example, Mr. Parlatore maintains is true is that, “[i]t is

unknown how LT Shaw came to possess a copy of LtCol Nesbitt’s notebook in the first place. It

appears that he either unlawfully searched LtCol Nesbitt’s office to make copies for himself or

received copies from [the DoD IG].” Plaintiff’s Exhibit 7. A review of the FNAEB report

quickly dispenses with this allegation as found listed in the report at enclosure (42) “scanned

pages of LtCol Nesbitt’s counseling notebook.” Plaintiff’s Exhibits 1-3. Given Mr. Parlatore’s

access to this document, despite it being unlawful, he is certainly on notice that his allegation

that Lt. Shaw “unlawfully searched LtCol Nesbitt’s office” and reassertion via affidavit is simply

false. Mr. Parlatore has admitted to per se libel and has attempted to mislead the Court. Upon

receipt of Lt. Col. Nesbitt’s notes (as appended to the FNAEB report), Lt. Shaw provided a copy

to the DoD IG as evidence that Lt. Col. Nesbitt’s alleged counseling’s never took place.

       5.      Lt. Col. Nesbitt and Cmdr. Scott.

       Commander Brandon Scott, as discussed, was Lt. Shaw’s commanding officer during the

conduct of the FNAEB and Lt. Col. Nesbitt was his executive officer. The statements provided to

the FNAEB by the senior leadership of his command were so unreliable they were purportedly

not relied upon by the FNAEB. Mr. Parlatore unlawfully reviewed the FNAEB and yet persists




                                                 10
        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 11 of 18




to assert in a declaration that this is a “fabrication” when he is directly confronted by the contrary

which is excerpted below from Opinion 2 of the board:

                The board noted discrepancies in some testimony and counseling
                records presented to the board...The board found that this date
                conflicted with LT Shaw’s recollection and with squadron flight
                records. An additional discrepancy arose regarding the date of a
                phone call between Lt Shaw and CDR Scott…The specifics of
                these discrepancies are noted in the findings of the board…In order
                to simplify this matter, the testimony and counseling notes of
                LtCol Nesbitt and the command investigation’s interview summary
                for CDR Scott were not considered by the FNAEB…

Plaintiff’s Exhibit 1 at 3-4.

        6.      Dangerous Techniques.

        The “velocity vector” concepts raised as “dangerous misconduct” by Mr. Parlatore are

now incorporated into all operational Naval F/A-18E/F aircraft through the implementation of

the new Precision Landing Mode (PLM) software. The alleged most “controversial” concept is

that the ship’s speed has consistent and predictable effects on the flight path angle of an aircraft

landing on an aircraft carrier. Not coincidentally, ship’s speed is the primary data input required

from a pilot in the PLM software. There is no reasonable basis to assert misconduct regarding

this information when it is a critical component of operational aircraft and now implemented into

the software. Plaintiff’s Exhibit 6.

        7.      Cross-Examination
        Mr. Parlatore was not present during the proceedings and has no idea how undersigned

counsel represented Lieutenant Shaw. Mr. Parlatore is correct that attorneys are generally not

able to participate in a traditional way during a FNAEB. It is an administrative proceeding. In

Lieutenant Shaw’s case he was tasked with the questioning of witnesses and in particular – LtCol

Nesbitt. Undersigned counsel addressed the fact that it is inappropriate for a junior officer to

question a senior officer – particularly when they will be questioning the integrity of the officer

                                                 11
        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 12 of 18




and the board insisted that Lieutenant Shaw was the one who could ask the questions. As is

reflected in the board’s opinion, I sat next to Lieutenant Shaw, provided him a list of questions to

ask the witnesses, handed him the documents to ask questions on, and build the record of

evidence. While Lieutenant Shaw was the mouth piece I was the one moving Lieutenant Shaw’s

lips and ensuring, to the best of my ability, the relevant information was produced. The board

process was a hostile exchange both with the board members and witnesses. This is reflected in

the direction that the board be set aside as derived from reprisal activity. While decorum was

always maintained, I continued to persist in challenging the board and the evidence wherever and

whenever I found it appropriate to do so. While the method of cross examination used in this

administrative matter was unorthodox, it is what I was given and used in accordance with the

restrictions placed upon me by the Board.

               In the opinion of the board, a respondent’s willingness and ability
               to accept responsibility for any noted deficiencies is a necessity for
               remediation to occur. This can only be ascertained if the board
               members and respondent can communicate in a forthright manner.
               Throughout the FNAEB proceedings, LT Shaw conferred with his
               lawyer on a majority of the occasions before providing the board
               with his testimony. LT Shaw appeared to be evasive and deceptive
               on a few matters but the board could not discern if the lack of
               candor was due to providing coached answers derived from the
               advice of counsel.

Plaintiff’s Exhibit 1 at 3. I would note for example at one point they asked Lieutenant Shaw to

admit to a crime and I asked them if they suspected him of an offense whether they were going

to read him his Article 31(b) rights. They moved on from that line of questioning after conferring

amongst themselves.

       8.      Awards.
       Lieutenant Shaw’s enclosed example fitness report and Navy Achievement Medal

highlight his skills and achievements relating to aircraft carrier landings, the focus of the vector


                                                 12
        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 13 of 18




velocity concepts as discussed above and are also reflected as submissions for consideration

during the FNAEB. Plaintiff’s Exhibits 4-5. This is directly contrary to Mr. Parlatore’s

assertions.

B.     Lt. Shaw Need not Demonstrate Hardship or Inequity.

       A showing of hardship or inequity by the movant need only be made when there is a fair

possibility that the stay will “work damage to someone else.” Landis v. N. Am. Co., 299 U.S.

248, 255 (1936). Neither the Navy Defendants2 nor Mr. Parlatore have shown that a stay will

result in damage. ECF Nos. 11, 12.

       Conceivably, the Navy Defendants could argue that a delay in the proceedings would

simultaneously delay any follow on action. But this argument belies the true proponent, and

victim, of delay in this case. It would appear, based on the history of this case, that any further

delay would be detrimental to Lt. Shaw, not the Navy. Since May 2018, Lt. Shaw has been

precluded from fulfilling his role as a pilot. He has been sidelined with no official duties or

responsibilities, and remains unable to maintain pilot proficiency or achieve required flight

hours. And, in the time since he learned the DoD IG would be investigating his case – in August

2018 – he has been subjected to a Human Factors Board, brought to Non-Judicial Punishment,

had a Report of Officer Misconduct filed in his permanent record, had his access to classified

information suspended (which prompted the Department of Defense Consolidated Adjudication

Facility to recommendation revocation of his security clearance), removed from the promotion

list for promotion to Lieutenant Commander, issued two adverse fitness reports, sent him to a

Field Naval Aviator Evaluation Board (which has the authority to strip him of his Naval Aviator

wings), and initially recommended for processing for separation from the Navy. All of this was

2
 The phrase “Navy Defendants” collectively refers to Defendants Modly, Grady, Miller, and
Kelley.
                                                 13
        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 14 of 18




based on the first unlawful command directed investigation. When it was found that the

investigation, and all that stemmed from the investigation, was unlawful, the Navy then took an

additional 6 months – which is 5 months longer than is statutorily permitted – before any action

was directed. And, most importantly for purposes of this motion, the Navy never provided notice

to Lt. Shaw that ASN Slavonic had authorized that second command investigation. The

disposition letter is dated December 16, 2019; 4 months later, and the Navy still has not provided

Lt. Shaw with official notice of this authorization. In fact, the Navy appears to have hid any

indication that the authorization was made not only from Lt. Shaw, but inquiring Congressional

members. Now, the Navy wants to subject Lt. Shaw to the same scope of investigation that was

conducted nearly 2 years ago, despite there being no evidence that Lt. Shaw has committed the

alleged misconduct either before, let alone after, the initial command investigation was

conducted.

       Lieutenant Shaw suffers no delusions that a stay would cause a temporary delay – a stay

by its very nature requires the present proceedings to be temporarily suspended. However, this

stay would not be indefinite (as the Navy Defendants insinuates). At most, the stay would be no

longer than 90 days, if not less. First, the statute requires the Secretary of Defense to complete

his review within 90 days of receipt of the appeal. See 10 U.S.C. § 1034(h) (“The Secretary shall

make a decision to reverse or uphold the decision of the Secretary of the military department

concerned in the matter within 90 days after receipt of such submittal.”) (emphasis added).

Second, as the date of this filing, Lt. Shaw has filed the appeal. Once it is confirmed received by

the Secretary of Defense, the 90 day clock will begin to run. Unless the Navy Defendants have

reason to believe the Secretary of Defense will violate this statutory prescription, then there is no

significant concern regarding delay.



                                                 14
        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 15 of 18




       Similar to the Navy Defendants, Mr. Parlatore has not suggested how any delay might

damage him. ECF No. 12. To the contrary, during the hearing of February 13, 2020, all parties

agreed to remain on one briefing schedule. Absent any showing by the Defendants that they will

suffer damage under a stay, Lt. Shaw need not demonstrate any hardship or inequity.

Accordingly, and in line with the arguments in Lt. Shaw’s motion, this Court should grant the

requested stay for the statutorily prescribed period.

C.     Review by the Secretary of Defense will Constitute Final Agency Action for
       Purposes of the APA.

       The Administrative Procedure Act (APA) permits judicial review of final agency action.

5 U.S.C. § 704. Final agency action occurs when “the agency has completed its decisionmaking

process, and when the result of that process is one that will directly affect the parties.” Franklin

v. Massachusetts, 505 U.S. 788, 797 (1992) (internal quotations and alterations omitted). While

the MWPA does not provide a private cause of action, courts permit review of a service’s

disposition of substantiated acts of whistleblower reprisal under the APA. Wilson v. James, 139

F. Supp. 3d 410, 433 (D.D.C. 2015), aff’d, No. 15-5338, 2016 WL 3043746 (D.C. Cir. May 17,

2016). Review by the Secretary of Defense under 10 U.S.C. § 1304(h) constitutes final agency

action under the APA. Rodriguez v. Penrod, No. 18-cv-00240, 2020 WL 686012, at *7 (D.D.C.

February 11, 2020). Under the APA, an agency’s decision can be set aside if it is “arbitrary,

capricious, or not based on substantial evidence.” Kreis v. Secretary of the Air Force, 866 F.2d

1508, 1512 (D.C. Cir. 1989 (quoting Chappell v. Wallace, 462 U.S. 296, 303 (1983)).

D.     ASN Slavonic’s Disposition is Ripe for Review by the Secretary of Defense.

       The Defense Secretary is permitted to review any “disposition” the service member is

unsatisfied with. 10 U.S.C. § 1034(h). This section is devoid of the words “corrective or

disciplinary action.” Id. Lieutenant Shaw is dissatisfied with ASN Slavonic’s disposition

                                                 15
          Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 16 of 18




authorizing the second command investigation. Not only is the authorization arbitrary and

capricious, as it runs afoul of the Secretary’s statutory authority, but it constitutes continued

reprisal and is steeped in unlawful command influence. For these reasons, Lt. Shaw’s matter is

ripe for review by the Defense Secretary; and, the Defense Secretary must review the matter

before it can be judicially reviewed. It is Lt. Shaw’s sincere hope that judicial review will be

unnecessary, but he is unable to cross that bridge without first seeking the Defense Secretary’s

review.

          The Navy Defendants’ averment that ASN Slavonic’s disposition by way of authorizing a

second command investigation is not ripe for review by the Secretary of Defense because the

authorization does not constitute “corrective or disciplinary action” under 10 U.S.C. 1034(f)(1),

ECF No. 11 at 8-9, is misplaced. Lieutenant Shaw concurs that the authorization does not

constitute “corrective or disciplinary action.” In authorizing the second command investigation,

ASN Slavonic went outside his statutory authority. The only two actions a Service Secretary may

take are: (1) determining whether corrective or disciplinary action should be taken; and (2) if

action is warranted, direct the appropriate corrective or disciplinary action that is to occur. The

fact that the authorization is neither corrective nor disciplinary action renders it arbitrary and

capricious, thereby necessitating further review.

                                          CONCLUSION

          Wherefore, Lt. Shaw respectfully asks this Court to stay the proceedings so that he may

administratively appeal his matter to the Secretary of Defense. A proposed order is attached.




                                                  16
       Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 17 of 18




Dated: March 16, 2020

                                          Respectfully submitted,



                                                  /s/ Eric S. Montalvo
                                          Eric S. Montalvo, DC Bar No. 993206
                                          THE FEDERAL PRACTICE GROUP
                                          1750 K Street N.W., Suite 900
                                          Washington, D.C. 20006
                                          Telephone: 202-862-4360
                                          Facsimile: 888-899-6053
                                          emontalvo@fedpractice.com

                                          Counsel for Plaintiff




                                     17
        Case 1:20-cv-00410-RDM Document 13 Filed 03/16/20 Page 18 of 18




                                     Certificate of Service

       I hereby certify that on March 16, 2020, I filed the foregoing with this Court’s Electronic

Filing System which caused the respective parties to receive an electronic copy.




                                                     /s/ Eric S. Montalvo
                                             Eric S. Montalvo, DC Bar No. 993206
                                             THE FEDERAL PRACTICE GROUP
                                             1750 K Street, N.W., Suite 900
                                             Washington, D.C. 20006
                                             Telephone: 202-862-4360
                                             Facsimile: 888-899-6053
                                             emontalvo@fedpractice.com




                                               18
